NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with
                                           Fed. R. App. P. 32.1



                 United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                         Argued April 23, 2008
                                         Decided May 12, 2008

                                                Before

                                   RICHARD D. CUDAHY, Circuit Judge

                                  JOHN L. COFFEY, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge

No. 07‐2412

PAUL MAGEE,                                              Appeal from the United States District
             Petitioner‐Appellant,                       Court for the Northern District of
                                                         Indiana, South Bend Division.
            v.
                                                         No. 3:04‐CV‐404RM
UNITED STATES OF AMERICA,
           Respondent‐Appellee.                          Robert L. Miller, Jr.,
                                                         Chief Judge.

                                              O R D E R

        A federal jury in Indiana found Paul Magee guilty of committing two bank
robberies.  Magee moved for a new trial on the basis of newly discovered evidence, and the
district court denied the motion.  After losing his direct appeal, United States v. Magee, 66
Fed. App’x 71 (7th Cir. 2003), Magee filed a motion under 28 U.S.C. § 2255, arguing that his
trial counsel had been ineffective by, among other things, failing to interview three potential
witnesses.  The district court denied the motion after holding a hearing, but it issued a
certificate of appealability.  On appeal, Magee continues to argue that his trial counsel acted
unreasonably when he did not interview these potential witnesses whose testimony could
have been used to impeach the credibility of one of the government’s star witnesses. 
No. 07‐2412                                                                               Page 2

Because we conclude that Magee’s counsel acted reasonably and that his performance did
not prejudice Magee, we affirm.

        Magee was charged with three separate bank robberies that occurred in 2001—one in
February, one in March,* and one in April—in violation of 18 U.S.C. § 2213(a) and (b).  Two
of his co‐defendants, Dion Freeman and Charles Spires, pleaded guilty to participating in
the February robbery.  As part of their plea agreements, Freeman and Spires agreed to
testify for the government at Magee’s trial.  

        The following evidence was presented at trial.  Freeman testified that Magee was his
crack dealer and routinely supplied him with crack for personal use.  Generally, Freeman
would pay Magee in cash when the crack was delivered, but in the fall of 2000, Magee
allowed Freeman to purchase $100 worth of crack on credit.  This proved to be a grave error
for both Magee and Freeman.  Freeman failed to pay; so, according to Freeman, Magee and
one of his associates, Chapeaka Mack, approached Freeman and told him to pay up “or
else.”  A week later a man Freeman knew as Jeremiah demanded payment of the debt. 
When Freeman said he did not have the money, Jeremiah brandished a gun and told
Freeman he “better get the money, or else I am gonna kill you.”  Freeman testified that on
October 26 three men drove up to his apartment building and shot him after a short chase. 
Although Freeman did not immediately recognize the men, once they emerged from the car
and shot him he recognized them as Magee, Mack, and Jeremiah.  Freeman admitted on
cross‐examination, however, that immediately after he was shot, he told the police that
Jeremiah was the shooter, but did not mention the others.

        Freeman testified that he believed the shooting settled his debt to Magee, but
apparently Magee did not see it that way.  More than three months later, in February 2001,
Magee and Spires, another of Magee’s cohorts, began planning a bank robbery.  According
to Spires, Magee said that a “crackhead” owed him money and suggested they recruit him
to participate.  Magee also mentioned that “somebody” had shot this “crackhead” in
retaliation for hitting him with a “bottle or pipe.”  The next day, the pair went to Freeman’s
apartment and, according to Freeman, Magee told him that he had to settle the debt and to
“get his money” by robbing a bank.  Freeman reluctantly agreed, and according to Freeman
and Spires, the three men went to a federal credit union where Magee gave Freeman a gun,
a note, and some plastic bags for the loot.  According to both witnesses Freeman went into
the credit union, but got cold feet and left.  Magee yelled at Freeman,  and so he returned to
the credit union and robbed it of $5,670, giving the money and gun back to Magee.


       *
       A jury acquitted Magee of the March robbery and the facts of that robbery have no
bearing on Magee’s § 2255 motion. 
No. 07‐2412                                                                             Page 3


        Freeman also testified about the April robbery.  According to Freeman, Magee, this
time with Mack, once again found him and told him that his debt still was not paid and that
to discharge it he had to rob another bank.  Freeman testified that Magee threatened to kill
his girlfriend if he refused.  Magee gave Freeman an unloaded gun and told him to get “his
money.”  Freeman robbed the bank of approximately $10,000.  A witness testified that he
spotted Freeman leaving with two other men in the getaway car.  A police officer started
following the robbers, Freeman testified, thus Magee threw the gun out of the car window. 
When they were near their destination, Mack lost control of the car, and Magee and
Freeman jumped out and fled on foot, but the police eventually caught up with and arrested
Mack.

       Spires was not involved in the April robbery but he nonetheless corroborated parts
of Freeman’s account.  According to Spires, he was with a friend on the day of the robbery
when Magee called and asked to be picked up.  Magee told Spires that he, Mack, and
Freeman had robbed a bank, that they were chased by the police, and that Mack had been
caught.  Magee asked Spires to help him look for money he said he had tossed out of the
getaway car while he was fleeing from the police.  Although they searched for the money,
they did not find it.

        On cross‐examination Magee’s attorney impeached Freeman with a statement he had
given to police when he was arrested in which he said that he had not participated in any
crimes other than the April robbery, omitting his involvement in the February robbery. 
Freeman also admitted that immediately after the October 2000 shooting he told police that
Jeremiah—not Magee—had shot him.  Furthermore, Magee’s attorney elicited testimony
from Freeman about his history of purchasing and using crack, his membership in a gang,
his prior jail sentences, his plea agreement covering the robberies, and his role in the
robberies.  

       Magee testified in his own defense.  He denied shooting Freeman and said that he
believed that Jeremiah shot Freeman because Freeman had “bust[ed]” Jeremiah in the head.
He denied involvement in any of the robberies, asserting that Freeman, Spires, and other
witnesses had lied.

       The jury convicted Magee of the February and April robberies.  Magee’s attorney,
Michael Rehak, believed that Freeman had lied on the stand and so he hired an investigator
to look into Freeman’s story.  The investigation turned up, among other things, three
witnesses—Tabitha Isabell, Dennis Ryan, and Clarence Pointer—who provided sworn
declarations that Magee was not involved in Freeman’s shooting.  Armed with the fruits of
the investigation, Magee unsuccessfully moved for a new trial, arguing that this newly
No. 07‐2412                                                                               Page 4

discovered evidence would have helped to impeach Freeman’s credibility.  In affirming, we
concluded that the district court did not err in crediting Freeman’s testimony about the
shooting despite the new evidence and that, in any event, Freeman’s testimony about the
robberies was corroborated by other evidence.  United States v. Magee, 66 Fed. App’x 71 (7th
Cir. 2003).  

       Magee then filed a motion under 18 U.S.C. § 2255, claiming he received ineffective
assistance of counsel.  He listed ten alleged errors Rehak made, but pursues only one on
appeal.  Magee asserted that, before trial, he told Rehak about the three potential witnesses
who he said would testify that Magee was not involved in Freeman’s shooting, but that
Rehak failed contact them until after trial.  Magee attached to his motion their sworn
declarations.  Isabell stated that Freeman told her the name of the person who shot him and,
although she could not remember the name, she knew it was not Magee.  Ryan averred that
he was with Magee when Freeman was shot.  Pointer said that he saw two men confront
and chase Freeman on the day of the shooting, and that neither man was Magee.  

        The district court held an evidentiary hearing.  At the hearing Magee testified that
before the trial he told Rehak about Isabell, Ryan, and Pointer and that he thought they
were important witnesses because their testimony could “attack [Freeman’s] credibility.” 
Magee said he told Rehak that his brother would try to locate the witnesses and would
make sure that they called Rehak.  Only one of the potential witnesses, Pointer, testified at
the hearing.  He testified that he had no information on the bank robberies, and that he did
not witness the shooting, but that he saw Freeman arguing with two men in a liquor store
just before the shooting and that Magee was not there. 

        Rehak also testified at the hearing.  He said that he met with Magee nine times while
preparing for trial.  He testified that, before trial, Magee told him that Isabell and Ryan
could corroborate Magee’s testimony about the shooting, but that Magee did not know
where to find them.  Rehak confirmed that Magee told him his brother would find them, but
the brother never contacted Rehak, and Rehak did not speak to any of the three witnesses. 
Although Isabell called Rehak once, she did not leave a phone number where she could be
reached.  Rehak said that he did not search out Isabell and Ryan because he did not know
where to find them and because he thought that he had enough evidence to impeach
Freeman.  He testified that he did not learn about Pointer until the investigator found him
after the trial.  

        The district court denied Magee’s motion, finding that Rehak had not been
ineffective in failing to interview these witnesses because Rehak’s investigation and
litigation strategies were reasonable and did not prejudice Magee.  The district court then
issued a certificate of appealability.
No. 07‐2412                                                                                 Page 5


        Magee asks us to conclude that Rehak’s decision not to interview Isabell, Ryan, and
Pointer rendered his performance so deficient as to deny Magee his Sixth Amendment right
to counsel.  To establish that his attorney was constitutionally ineffective, Magee must prove
both that his attorney’s performance fell below an objective standard of reasonableness and
that counsel’s errors prejudiced him.  Strickland v. Washington, 466 U.S. 668, 687 (1984);
Suggs v. United States, 513 F.3d 675, 678 (7th Cir. 2008).  We review de novo the district
court’s determination that Rehak’s performance met constitutional muster.  See Suggs, 513
F.3d at 678.  In assessing counsel’s performance, we start with ”a strong presumption in
favor of adequate assistance, then determine whether [counsel’s] acts or omissions fall
outside the wide range of professionally competent assistance.”  Rutledge v. United States,
230 F.3d 1041, 1049 (7th Cir. 2000); see Strickland, 466 U.S. at 689.  We do not look at
counsel’s purported errors in isolation, but rather we evaluate counsel’s performance as a
whole to determine whether it was adequate.  See Kimmelman v. Morrison, 477 U.S. 365, 386
(1986); Badelle v. Correll, 452 F.3d 648, 662 (7th Cir. 2006).

        Magee’s failure to interview these three witnesses does not constitute deficient
performance.  An attorney is obligated to undertake a reasonable investigation of the facts
of the defendant’s case, and this includes interviewing witnesses.  See Rutledge, 230 F.3d
1049‐50.  Counsel’s failure to interview witnesses can constitute incompetent representation
in some cases, such as when the witness could provide an alibi for the defendant.  See id. at
1049‐50; Washington v. Smith, 219 F.3d 620, 629‐32 (7th Cir. 2000).  In other circumstances,
however, it is acceptable for an attorney to forgo an investigation, particularly when the
lawyer makes “a reasonable decision that makes particular investigations unnecessary.” 
Strickland, 466 U.S. at 691.

        At the evidentiary hearing Rehak provided two reasons for his failure to interview
Isabell and Ryan (he testified that he did not learn about Pointer until after trial).  First, he
said that he did not know where to find them because they recently had moved and that, in
any event, Magee’s brother was supposed to track them down.  But this excuse does not
show that Rehak made a reasonable decision.  It is the obligation of counsel, not the
defendant, to investigate the case and to find witnesses.  See Washington, 219 F.3d at 631. 
Magee’s brother’s offer to assist Rehak did not absolve Rehak of his duty to investigate. 
And although Rehak contends that he did not know where to start looking for Isabell and
Ryan, an investigator had no trouble tracking them down after trial.

       More compelling is Rehak’s explanation that he decided that he did not need to
interview them because he already had enough evidence to impeach Freeman.  When
counsel already knows what a potential witness is going to say and makes a strategic
decision not to pursue the testimony, counsel’s performance is not defective.  See Rutledge,
No. 07‐2412                                                                                   Page 6

230 F.3d 1051; United States v. Jackson, 935 F.2d 832, 846 (7th Cir. 1991); United States v.
Curtis, 742 F.2d 1070, 1075 (7th Cir. 1984).  Rehak already knew the information Isabell and
Ryan would provide because Magee had told Rehak that they would corroborate his
testimony that he was not involved in Freeman’s shooting.  Rehak decided not to pursue
their testimony because he intended to—and did—call into question Freeman’s version of
the shooting by cross‐examining him on his statement to police that Jeremiah had shot him
and by eliciting testimony from Magee that he was not involved.  Rehak also impeached
Freeman’s credibility with his drug, gang, and criminal history, as well as with Freeman’s
plea agreement and participation in the robberies.  He knew that Isabell and Ryan could not
provide Magee with alibis for the bank robberies, and so he decided to focus his
investigation on the crimes Magee was charged with.  And looking at Rehak’s performance
as a whole, he served his client adequately.  He met with Magee nine times before trial,
vigorously cross‐examined Freeman, Spires, and other government witnesses, and elicited
favorable testimony from Magee.  It is true that the testimony of Isabell, Ryan, and Pointer
might have undercut further Freeman’s credibility, but we conclude that Rehak’s overall
performance fell within the “wide range of professionally competent assistance” that is
constitutionally sufficient.  Strickland, 466 U.S. at 690.

        Even if Rehak’s decision not to interview these witnesses fell outside the range of
adequate assistance,  his error did not prejudice Magee.  See United States v. Best, 426 F.3d
937, 946 (7th Cir. 2005) (court need not decide if counsel’s performance was deficient if it
determines defendant cannot show prejudice).  A defendant has suffered prejudice if there
is a reasonable probability, sufficient to undermine confidence in the outcome of the trial,
that the jury verdict would have been different had the attorney’s representation been
sufficient.  See Strickland, 466 U.S. at 693; Badelle, 452 F.3d at 662.  In assessing whether there
has been prejudice, we look at all of the evidence presented at trial; so an attorney’s errors
are more likely to be prejudicial when a verdict is based on weak evidence than when there
is overwhelming support for the verdict in the record.  See Eckstein v. Kingston, 460 F.3d 844,
848 (7th Cir. 2006).  Magee argues that it was critical for him to present evidence that
Freeman lied about Magee’s involvement in the shooting.  He contends that if the jury had
believed Magee did not shoot Freeman, it might have concluded that Freeman had no
reason to be scared of Magee, calling into question Freeman’s version of the robberies—that
Magee intimidated him into participating.  And, the theory goes, if the jury had thought
Freeman willingly committed the robberies, it would have decided that Magee was not
involved. 

       But Magee’s argument ignores that much of Freeman’s version of the robberies was
corroborated by Spires.  See Lowery v. Anderson, 225 F.3d 833, 844 (7th Cir. 2000) (defendant
not prejudiced by attorney’s failure to impeach witness with additional evidence where
witness’s credibility already had been challenged and his testimony was corroborated by
No. 07‐2412                                                                             Page 7

other witnesses).  Spires testified consistently with Freeman’s version of the February
robbery.  He said that Magee recruited Freeman; that Magee gave Freeman a gun, a bag,
and a note for the teller; that Freeman first refused to go through with the plan; and that
Magee persuaded him to do it.  Moreover, although he testified he did not participate in the
April robbery, Spires did say that Magee admitted his involvement and that he helped
Magee look for the stolen money Magee was forced to toss out of the window during the
escape.  And even if the jury had concluded that Magee did not shoot Freeman, it still could
have believed that Freeman was scared of Magee.  It could have credited Freeman’s
testimony that he owed Magee money, that Magee sent Mack and Jeremiah to try to collect
and to threaten him, and that, before the April robbery, Magee threatened to kill Freeman’s
girlfriend if he refused to go along with the plan.  Therefore, Magee suffered no prejudice
from his attorney’s failure to interview Isabell, Ryan, and Pointer before trial.

                                                                                AFFIRMED.